DETAILED ACTION
This action is made in response to the request for continued examination filed on May 21, 2021.  This action is made non-final.
	Claims 1, 2, 5-9, 12-16, and 19-20 are pending.  Claims 3-4, 10-11, and 17-18 have been cancelled. Claims 1, 2, 8, 9, 12-13, 15, 16, and 19-20 have been amended. Claims 1, 8, and 15 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the new grounds of rejection.
Claim Objections


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 9, and 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to dependent claims 2, 9, and 16, the claims recite “determining whether a context menu is accessible…, and in response to determining…displaying an underline bar”; “determining whether a corresponding communications systems associated with an icon is actively selected to output audio…, and in response to determining whether a context menu is accessible, determining whether a corresponding communications systems associated with an icon is actively selected to output or receive audio, much less teach performing an action in response to such determination.  Rather, the specification merely states that “the underline bar may indicate that the associated has a context menu accessible by the second user input” ([0036]), “[T]he monitor icon may indicate that a corresponding communications system associated with the icon is actively selected to output audio to a user of the system” ([0037]), and “[T]he highlight icon may indicate that a corresponding communications system associated with the icon is actively selected to receive audio input to a microphone” ([0038]).  The specification is silent as to how or even if the system determines/ascertains/establishes whether a context menu is accessible or whether a corresponding communications systems associated with an icon is actively selected to output/receive audio.  Furthermore, the specification fails to teach displaying the underline bar, monitor icon, or highlight icon in response to any such determination; but rather, merely states that the underline bar, monitor icon, and highlight icon may [be displayed] to indicate there is a context menu, or the icon is actively selected.  Accordingly, where the prior art teaches displaying an underline bar to indicate that an icon has a context menu accessible, a monitor icon to indicate an icon is actively selected to output audio, and a highlight icon to indicate an icon is actively selected to receive audio, then it meets the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-8, 13-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (USPPN: 2017/0017463; hereinafter Zhou) in further view of Ha (USPPN: 2016/0283059; hereinafter Ha).
As to claim 1, Zhou teaches A method for managing communications on a vehicle (e.g., see Abstract), comprising: 
obtaining a configured state of audio systems and communications systems (e.g., see [0027] teaching a configurable aircraft audio control panel (ACP));
 generating a graphical user interface (GUI) based on the configured state (e.g., see Figs. 1-17, [0029], [0062] teaching displaying a GUI of the configurable ACP); 
displaying the GUI, the GUI including a plurality of icons, the plurality of icons corresponding to the communications systems, the plurality of icons indicating which communications systems are being monitored for output and/or receiving an audio input through the audio systems (e.g., see Figs. 1-17, [0030], [0031] teaching displaying a plurality of icons corresponding to the communications system in which the plurality of icons indicate which system is being monitored for output); 
receiving a user input on the GUI (e.g., see [0034]-[0035], [0062] teaching receiving user input on the GUI); and 
determining whether the user input is a first user input type or a second user input type (e.g., see [0042], [0053], [0062] determining between at least two different types of input, such as a rotation input or a selection/de-selection input);
determining whether an input region of the user input is in a region associated with an icon of the plurality of icons (e.g., see [0062] teaching determining whether the input is provided directly with the touch screen display elements);
in response to determining the user input is the first user input type and in the region associated with the icon, performing the communication control process for the communications system corresponding to the icon (e.g., see Fig. 17, [0030], [0062] wherein a user can directly select the voice and/or navigation channels for monitoring by directly interacting with them on the touch display, wherein selection of a communication channel is consistent with “performing the communication setting process” in accordance with at least [0042] of Applicant’s originally filed specification).
While Zhou teaches determining at least two different types of input wherein one input is provided directly on the touch screen display for interacting with content and wherein one input performs a communication control for the communication system, and further teaches the touch display may be designed to further reduce or eliminate the need for the hardware controls, Zhou fails to explicitly in response to determining the user input is the second user input type and in the region associated with the icon, performing the communication setting  process for the communications system corresponding to the icon.
However, in the same field of endeavor of graphical user interfaces, Ha teaches in response to determining the user input is the second user input type and in the region associated with the icon, performing the communication setting process for the communications system corresponding to the icon (e.g., see Figs. 3, 5, [0036]-[0038], [0043]-[0054] teaching in response to determining the user input is a second type of input in the region associated with the icon, displaying a menu to change settings, which is consistent with at least [0048] of Applicant’s originally filed specification as “a communication setting process”).  Ha teaches determining a plurality of different input types on one of a plurality of icons on a touch display wherein depending on the type of input a different command is executed.  Zhou specifically teaches an interface for a communication control and setting process and further teaches determining a plurality of inputs for providing a different type of control wherein touch inputs can be utilized to further reduce or significantly eliminate the need for hardware controls. Accordingly, it would have been obvious to modify Zhou in view of See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143.  See also [0062] of Zhou and [0003] of Ha).

As to claim 6, the rejection of claim 4[1] is incorporated. Zhou-Ha further teaches wherein the communication setting process includes: 
displaying a context menu for a communications system corresponding to the icon on the GUI (e.g., see Figs. 2-5 of Ha teaching displaying context menu corresponding to an icon on the GUI.  See Abstract of Zhou teaching a communications system); 
receiving another user input (e.g., see Figs. 2-5 of Ha teaching receiving another user input).
changing a setting of the communications system based on the another user input (e.g., see Figs. 2-5, [0012]-[0017] of Ha wherein a setting of the system is changed based on the other user input.  See also rejection above of Zhou teaching a communications system).  

As to claim 7, the rejection of claim 6 is incorporated. Chouteau further teaches wherein the context menu includes information for a configured state of the communications system and an interface to make changes to the configured state of the communications system to change the setting of the communications system (e.g., see Figs. 2-5, [0012]-[0017] wherein the context menu includes information of the configured state of the system and upon user selection, the configuration change is applied to the interface).

As to claims 8, 13 and 14, the claim is directed to a system implementing the method of claims 1, 6, and 7 and further claims a memory and a processor (e.g., see Fig. 18) and are similarly rejected.

As to claims 15 and 20, the claim is directed to the non-transitory computer-readable medium implementing the method of claims 1 and and is similarly rejected.


Claims 2, 5, 9, 13, and 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou and Ha, as applied above, and in further view of Opaluch (USPPN: 2008/0281665; hereinafter Opaluch).
As to claim 2, the rejection of claim 1 is incorporated.  Zhou further teaches wherein the method further includes for each icon of the plurality of icons: determining whether a corresponding communications system associated with an icon is actively selected to output audio through the audio systems, and in response to determining that the corresponding communications system is actively selected to output audio through the audio systems, displaying a monitor icon (e.g., see 112 rejection above.  see also Figs. 1-17, [0030],-[0031], [0049] teaching displaying a speaker icon (i.e., monitor icon) when determining that the audio system is actively selected, see also Figs. 1-17 wherein the audio system has an associated icon which is actively selected), determining whether a corresponding communications system associated with an icon is actively selected to receive audio input to a microphone of the audio systems, and in response to determining that the corresponding communications system associated with an icon is actively selected to receive audio input to the microphone of the audio systems, displaying a highlight icon (e.g., see 112 rejection above.  See also Figs. 1-17, [0030]-[0031], [0035], [0037], [0047]-[0049] teaching displaying an indicator icon (i.e., highlight icon) when determining that the transmission channel is actively selected, see also Figs. 1-17 wherein the audio system has an associated icon which is actively selected), and determining a current volume setting and/or an ability to change the current volume setting for a corresponding communications system associated with an icon, and displaying the volume control icon indicating the current volume setting and/or an ability to change the current volume setting for a corresponding communications system associated with the icon (e.g., see Figs. 1-17, [0031], [0041], [0053], [0055] teaching determining a current volume setting and/or an ability to change the current volume setting for a communications system associated with an icon and displaying the volume control indicating the current volume setting of a particular selected channel).
While Ha teaches a context menu associated with an icon (e.g., see Figs. 2-5), Zhou-Ha fail to explicitly teach determining whether a context menu is accessible for the communication system corresponding to an icon, and in response to determining that the context menu is accessible, displaying an underline bar Opaluch teaches determining whether a context menu is accessible for the communication system corresponding to an icon, and in response to determining that the context menu is accessible, displaying an underline bar (e.g., see 112 rejection above.  See also Fig. 3, [0048] teaching determining whether an event has associated sub-events and if sub-events exist, display a plurality of different display indicators, including an underline).  Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Zhou-Ha in view of Opaluch to easily indicate to a user additional choices for selection (e.g., see [0048] of Opaluch).

As to claim 5, the rejection of claim 4[1] is incorporated.  Zhou further teaches wherein the communication control process includes: 
determining a communication control action based on the user input, wherein the communication control action corresponds to: 
monitoring a communications system corresponding to the icon if the configured state indicates the communications system was not currently being monitored, stopping the monitoring the communications system if the configured state indicates the communications system was currently being monitored, or allowing user inputs to adjust a volume of the communications system (e.g., see [0036]-[0038], [0062] teaching a communication control action based on user input including changing the selection state to on/off and/or adjusting the volume).  

	As to claims 9 and 12, the claim are directed to the system implementing the method of claims 2 and 5 and are similarly rejected.

As to claims 16 and 19, the claim are directed to the non-transitory computer readable storage medium implementing the method of claims 2 and 5 and are similarly rejected.

Relevant Art not Cited
	As a courtesy, below are references the examiner found to be relevant to Applicant’s disclosure.  Applicant is encouraged to review the references when preparing any subsequent amendments/remarks.
Pappas et al. (USPN: 9,703,476): teaching a multi-touch cockpit interface for controlling aircraft systems


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Stella Higgs/Primary Examiner, Art Unit 2179